Citation Nr: 1433085	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1960 to February 1963.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's hearing transcript is located in Virtual VA.  

In March 2013, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing was created and associated with the claims file.  After the hearing, the Veteran submitted evidence to the Board with a waiver from the RO.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise in service associated with his duties as a tank crewman.  

2.  The Veteran has consistently reported a long history of hearing loss and tinnitus beginning in service and continuing since then.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss disability was incurred during his active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 3.307, 3.309, 3.385 (2013).  

2.  Resolving reasonable doubt in the Veteran's favor, a tinnitus disability was incurred during his active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  As the Board is granting entitlement to service connection for a bilateral hearing loss and tinnitus, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Merits of the Claim

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise and therefore the criteria for entitlement to service connection have been met.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system, including sensorineural hearing loss.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Service connection may be presumed if the sensorineural hearing loss is shown to a compensable degree within one year of separation from active duty.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran has current disabilities of bilateral hearing loss and tinnitus.  The Veteran is also conceded to have dangerous noise exposure in service during the course of his duties as a tank crewman.  His statements regarding these duties are corroborated by his DD-214 and by a lay statement from a fellow serviceman.  

The Veteran's service records show hearing within normal limits at enlistment and separation, with only a slight decrease in hearing ability.  The decrease demonstrated did not constitute a hearing loss for VA purposes under 38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in August 2009.  There, the examiner opined that the Veteran's hearing loss was less likely than not related to service because his hearing was within normal limits at discharge with no significant threshold shift.  The examiner noted that she did not review any private medical files.  

At the March 2013 hearing, the Veteran stated that he had been treated by a private doctor, Dr. H.G.O. for over twenty years.  In a March 2013 opinion, Dr. H.G.O. stated that the Veteran's disabilities were at least as likely as not related to his service, because their onset was during service.  The examiner noted that he did not review the Veteran's VA claims file.  The examiner stated that the Veteran's tinnitus has started during service and that he had hearing loss for at least 35 years.  The examiner noted that the Veteran did not have hearing protection in service, but he did use hearing protection in his post-service work as a police officer and in construction.  

Also at that hearing, the Veteran reiterated his medical history and agreed to obtain the nexus opinion from his private doctor, described above.  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  While there is some evidence that tends to show that the Veteran's disabilities are not service-connected, such as the VA examiner's opinion, there is also a private medical opinion from an otolaryngologist that connects the Veteran's in-service noise exposure to his post-service disabilities.  The VA examiner noted that she did not review any private records, and the private examiner noted that he did not review the claims file.  The Board in this case cannot accord one examination more weight than the other.  Hence, the Board finds that the evidence in this case is at least in equipoise.  Therefore, based on its review of the relevant evidence, and after resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that his bilateral hearing loss and tinnitus disabilities are service-connected.  Id.  Accordingly, service connection for the claimed disabilities is granted.  Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for a bilateral hearing disability is granted.  

Entitlement to service connection for tinnitus is granted.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


